Citation Nr: 0811549	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-25 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE


1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance.  

2.  Entitlement to SMC based on account of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from July 1961 to February 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the RO 
which denied entitlement to SMC based on the need for regular 
aid and attendance or at the housebound rate.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  It is at least as likely as not that the veteran's 
service-connected disabilities prevent him from keeping 
himself ordinarily clean and presentable, or to avoid the 
hazards or dangers incident to his daily environment without 
assistance.  

3.  The veteran does not have a single service-connected 
disability ratable at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is he permanently housebound by 
reason of service-connected disabilities that substantially 
confine him to his dwelling or immediate premises.  


CONCLUSIONS OF LAW

1.  The criteria for SMC, based on the need for the regular 
A&A have been met.  38 U.S.C.A. § 1114(l), 1502(b), 1521(d), 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.350, 3.352 (2007).  

2.  The criteria for the award SMC at the housebound rate 
have not been met.  38 U.S.C.A. §§ 1114, 1502(c), 1521(e), 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.350, 3.351(d), 3.352 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2005, fully satisfied the duty to 
notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claims and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims, including any evidence in his possession.  Id.  
Further, the veteran was notified of his responsibility to 
submit evidence which showed that he required the aid of 
another person to perform the personal functions of everyday 
self-care or that he was housebound; of what evidence was 
necessary to establish entitlement to A&A including at the 
housebound rate; and why the current evidence was 
insufficient to award the benefits sought.  

The veteran's service medical records and all private and VA 
medical records identified by the veteran have been obtained 
and associated with the claims file.  The veteran was 
afforded an opportunity for a personal hearing, but declined.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Law & Regulations

A veteran shall be considered to be in need of a regular A&A 
if he or she has the anatomical loss or loss of use of both 
feet, one hand and one foot, or is so helpless or blind or 
permanently bedridden as to need or require the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  

In determining whether a veteran is helpless or nearly so 
helpless as to require the regular A&A of another person, the 
following circumstances will be considered: Inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a).  

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. 
§ 3.352(a). 

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that he is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a); Turco v. 
Brown, 9 Vet. App. 222 (1996).  However, it is logical to 
infer a threshold requirement that "at least one of the 
enumerated factors be present."  Turco, 9 Vet. App. at 224.  
"Bedridden" will be that condition which, by virtue of its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a doctor has prescribed rest in bed for 
a greater or lesser part of the day to promote convalescence 
or cure is insufficient.  38 C.F.R. § 3.352(a).  

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service-
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service-
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises.  38 C.F.R. § 3.350(i).  

Factual Background & Analysis

In this case, the veteran is neither blind nor bedridden, nor 
confined to a nursing home or to a wheelchair.  While the 
veteran ambulates primarily with the aid of a cane as a 
result of his service-connected disabilities, the evidence 
reflects that he has neither the anatomical loss nor the loss 
of use of both feet, or of one hand and one foot.  Hence, in 
order to meet the regulatory criteria for A&A, the evidence 
must demonstrate that the veteran is so helpless as to need 
or require the regular aid and attendance of another person.  
38 C.F.R. § 3.350(b).  

It is not required that all of the factors enumerated in 38 
C.F.R. § 3.352(a) be found to exist.  The particular personal 
function which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  
Moreover, the evidence must establish that the veteran is so 
helpless as to need regular A&A, not that there is a constant 
need for A&A.  38 C.F.R. § 3.352(a); see VAOPGCPREC 21-94.  

The veteran's service-connected disabilities include left 
knee medial hemiarthroplasty, rated 60 percent disabling; 
peripheral vascular disease of the right and left lower 
extremity, each rated 60 percent disabling; cardiomyopathy, 
rated 30 percent disabling; hypertension, rated 20 percent 
disabling; deviated nasal septum, rated 10 percent disabling, 
and right wrist injury and chondromalacia of the right 
patella, each rated noncompensably disabling.  The combined 
schedular evaluation is 100 percent, effective from January 
5, 2006.  

The evidentiary record shows that the veteran is disabled due 
primarily to left knee hemiarthroplasty and cardiovascular 
disease with associated symptoms involving pain, numbness and 
weakness in both lower extremities.  A VA QTC examination in 
June 2006 indicated that the veteran had intermittent 
claudication after walking two yards at two miles an hour, 
and that he required use of a cane or would fall when his 
legs cramped up.  He also had pain at rest and persistent 
coldness in his extremities.  The examiner indicated that the 
veteran was unable to walk during flare-ups and was unable to 
perform any type of physical exertion.  

A letter from a private cardiologist in December 2006, was to 
the effect that the veteran required assistance for his 
activities of daily living, including grooming, hygiene, and 
bathing as a result of his left knee and cardiovascular 
disabilities.  Similarly, an examination for housebound 
status (VA Form 21-2680) by a private healthcare provider, 
received in July 2005, indicated that the veteran required 
the daily personal health care services of a skilled provider 
without which he would require hospital, nursing home, or 
other institutional care.  The Board is cognizant that the 
clinical findings on the A&A examination report were somewhat 
sparse and indicated that the veteran could ambulate one 
block without the assistance of another person.  However, the 
findings from the later QTC examination in June 2006 suggest 
that his cardiovascular problems had significantly worsened 
and that he could not ambulate more than two yards.  

The VA QTC examination in June 2006 described the effect of 
the veteran's service-connected cardiovascular symptoms on 
his daily activities.  Though not stated specifically, the 
report essentially indicated that the veteran required care 
or assistance on a regular basis to protect himself from the 
hazards or dangers incident to his daily environment.  Based 
solely on the veteran's service-connected left leg and 
cardiovascular disabilities, a private cardiologist in 
December 2006 opined that the veteran required assistance to 
perform the normal functions of everyday self-care.  

The overall clinical findings and observations made by the 
various healthcare providers discussed above suggests that 
the veteran is unable to protect himself from the hazards of 
his daily environment.  Furthermore, there is no competent 
evidence or opinion to the contrary.  Under these 
circumstances, the Board finds the evidence at least in 
relative equipoise on the question of whether the veteran is 
so helpless as to need regular A&A.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
C.F.R. § 3.102.  Accordingly, an award of SMC based on the 
veteran's need for A&A is warranted.  

The evidence does not show that the veteran is housebound or 
confined to his immediate premises due to his service-
connected disabilities.  Moreover, the veteran does not have 
a single service-connected disability rated 100 percent 
disabling.  A single disability rated 100 percent is a 
threshold requirement for housebound status.  Thus, the 
analysis need proceed no further.  Where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, entitlement to 
special monthly compensation based upon being housebound is 
denied.  


ORDER

SMC based on the need for regular aid and attendance is 
granted.  

SMC based upon being housebound is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


